Election Requirement
This application contains claims directed to the following patentably distinct species:
Species A: An embodiment that comprises only a single photodiode with a surrounding deep p-well (see, for example, FIG. 2A).  
Species B: An embodiment that comprises only a single photodiode with a surrounding deep trench isolation (see, for example, FIG. 2D).    
Species C: An embodiment that comprises two stacked photodiodes (see, for example, FIG. 2C).    
Species D: An embodiment that comprises only a single photodiode with a surrounding trenched transfer gate (see, for example, FIG. 3A).    
Species E: An embodiment that comprises two stacked photodiodes with a surrounding trenched transfer gate (see, for example, FIG. 3C).     
Species F: An embodiment that comprises two stacked photodiodes with a surrounding trenched transfer gate and an overlying charge transfer gate (see, for example, FIG. 3E).  
Species G: An embodiment that comprises a single photodiode with a surrounding trenched transfer gate and an overlying charge transfer gate and an overlying charge transfer gate (see, for example, FIG. 3G).  
Species H: An embodiment that comprises a single photodiode with a vertical transfer gate coupled between the photodiode and the storage diode and a separate horizontal transfer gate coupled between the storage diode and the floating diffusion node (see, for example, FIG. 3I).  
Species I: An embodiment that comprises a single photodiode with a vertical transfer gate coupled between the photodiode and the storage diode and a separate horizontal transfer gate coupled between the storage diode and the floating diffusion node; and an overlying charge transfer gate (see, for example, FIG. 3L).  
Species J: An embodiment that comprises a stacked photodiode with three trenched transfer gates, each having a different depth (see, for example, FIG. 3N).  
Species K: An embodiment that comprises a first horizontal transfer gate (controlled by signal TXA) configured to transfer accumulated charge from the shallow implant photodiode (e.g., charge in n-well region 272) to floating diffusion region FDA; a second horizontal transfer gate (controlled by signal TXB) configured to transfer accumulated charge from the deep implant photodiode (e.g., charge in n-type region 199’) to floating diffusion region FDB; a vertical transfer gate 210 (controlled by signal TXC) configured to transfer accumulated charge from the deep epitaxial photodiode (e.g., charge in n-epi region 199) to floating diffusion region FDC (see, for example, FIG. 4A).  
Species L: An embodiment that comprises both n-type devices (e.g., n-channel metal-oxide-semiconductor or “NMOS” transistors) and p-type devices (e.g., p-channel metal-oxide-semiconductor or “PMOS” transistors) formed in top layer 206; one or more NMOS transistor 284 and PMOS transistor 282 formed in layer 206; P-channel transistor 282 formed in an n-well such as n-well region 280 in layer 206 (see, for example, FIG. 4C).  
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant must elect one, and only one, of: A, B, C, D…, and L.  Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896